DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a NON-FINAL OFFICE ACTION in response to the present Application filed 10/17/2019. 
Claims 1-8 are pending in the Application.  

Continuity priority Information
The present Application 16655528, filed 10/17/2019 claims foreign priority to 	  REPUBLIC OF KOREA, Application 10-2018-0128883, filed 10/26/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 8, the limitation “generating an input value for a next half iteration by using channel passage information and extrinsic information and a reliability factor of a 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ariel et al. (U.S. Patent No. 6,009,552) ISSUED: Dec. 28, 1999.
Regarding independent Claims 1 and 8, Ariel discloses a soft-decision syndrome-based decoder for convolutional codes, comprising:
“generating an input value by using channel passage information”
 Figs. 1 and 2, (Col. 2 lines 7-20). A soft-decision decoder uses a syndrome vector to detect the existence of transmission errors in a convolutional coding 
“generating a hard decision word” and “calculating an n number of 1-bit syndromes by using the hard decision word” 
FIG. 2 shows a soft-decision decoder 170 shown in FIG. 1. A demodulated received signal vector r enters the symbol-by-symbol detector 210 which produces a hard-decision vector v. The symbol-by-symbol detector merely examines the incoming signal and converts it to the closest valid (e.g., binary) symbol without regard for the value of the surrounding symbols.
“determining whether or not to proceed with the next half iteration”
  (Col. 2 lines 28-36).  A syndrome vector s is a binary vector of dimension M defined as s=Hv.sup.t. Because v=c+e,s=H(c+e).sup.t, and because Hc.sup.t =0, then s=He.sup.t. When a syndrome vector s=0, transmission error vector e=0, and no soft-decision maximum likelihood decoding is required. In other words, the symbol-by-symbol detected vector v is the maximum likelihood soft-decision decoded transmitted code vector .cedilla., and soft-decision decoding of the received signal vector r is unnecessary.

“syndromes are calculated by multiplying the hard decision word”  (Col. 2 lines 20-30). The parity check condition that satisfies the ransmitted code vector c is expressed by the relationship Hc.sup.t =0, where superscript t denotes vector transposition. In other words, if c is a code vector belonging to convolutional code C (i.e., c is a transmitted code vector and c.epsilon.C), then Hc.sup.t =0, where H is a matrix having M rows and N columns, c is a row vector of length N, and superscript t denotes vector transposition.
FIG. 2. A syndrome calculator 220 multiplies the hard-decision vector v by scalar parity check matrix H to produce a syndrome vector s. In the situation where syndrome vector s=0, then hard-decision vector v is the maximum likelihood estimated transmitted code vector .cedilla., and it is guaranteed that hard-decision vector v would be identical to the output of a soft-decision decoder such as a Viterbi decoder.
Regarding Claims 5-7, Ariel discloses “apply hard-input soft-output based decoding” and “if there are two errors included in the previous half iteration, identifying positions of three bits of lowest reliability and a bit corrected by a hard-input soft-output based decoding”
FIG. 2. If syndrome vector s.noteq.0, the syndrome modifier 230 performs a search through the computed syndrome vector to detect predetermined syndrome patterns p stored in syndrome pattern memory 240, which correspond to specific error patterns e.sub.p, such as single-error syndrome patterns or double-error syndrome patterns, in the received hard-decision vector v. If a syndrome pattern p is discovered in the syndrome vector, syndrome modifier 230 simplifies the syndrome vector by 
If, after all of the syndrome patterns in the syndrome pattern memory 240 have been compared to the modified syndrome pattern s', modified syndrome vector s'=H(v-e) still is not equal to all-zeros, then the modified syndrome vector s' is sent to a syndrome-based decoder 250 for use in constructing a simplified error trellis which is then used to compute remaining error vector e' based on soft-decision principles. Maximum likelihood transmission error vector e=e+e'. Once the maximum likelihood error vector e is computed, maximum likelihood estimated transmitted code vector .cedilla.=v-e.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See References Cited on PTO-892 form. 

Conclusion Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: March 18, 2021
Non-Final Rejection 20210318
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov